internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc p si 3-plr-100249-00 date date number release date index number legend company date date country dear this letter responds to your submission dated date and subsequent correspondence requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that company be permitted to file a form_8832 to change its classification pursuant to sec_301_7701-3 effective for date facts the following facts have been represented company was formed on date as a limited_liability_company under the laws of country company is not classified as a corporation under sec_301_7701-2 or and so may elect its classification for federal tax purposes each member of company has limited_liability as defined under sec_301_7701-3 and so company was initially classified as a corporation under the default rules of sec_301_7701-3 company has represented that it intended to elect to change its classification to partnership status as of date however the election was never made law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification plr-100249-00 sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is classified as an association if all members have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 the date specified on form_8832 cannot be more than days prior to the date on which the election is filed under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad of all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion in the present situation good cause has been shown and the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result company has days from the date of this ruling to file a form_8832 entity classification election to change its classification as of date a copy of this letter should be attached with the election and is included for that purpose pursuant to sec_301_7701-3 and ii the election must be signed by any prior members who would be affected by this retroactive relief except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed regarding the tax consequences to company or any of its members under sec_367 or any other provision of the code on company’s formation or as a result of its election under sec_301_7701-3 to change its classification from a corporation to a partnership this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer plr-100249-00 and accompanied by a penalty of perjury statement executed by an appropriate party in particular this ruling is based on the representation that all current and prior owners will treat company as a partnership for all federal tax purposes including the reporting requirements of sec_1_6038b-2 regarding prior contributions to company while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
